Citation Nr: 1045762	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  09-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of 
the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1970 to 
November 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the Veteran's claim for SMC based upon 
the need for regular aid and attendance.  This rating decision, 
in part, also granted SMC based on housebound status.

The Veteran testified before the undersigned Acting Veterans Law 
Judge (AVLJ) during a September 2009 videoconference Board 
hearing at the RO.  A hearing transcript has been associated with 
the claims file.

The issues of entitlement to service connection for 
hypertension as secondary to an acquired psychiatric 
disorder and a cerebrovascular accident were raised in a 
May 2009 statement but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Additional evidence pertinent to the claim on appeal was 
submitted subsequent to the issuance of the March 2009 
supplemental statement of the case (SSOC).  The Veteran's 
representative waived RO consideration of this evidence during 
the September 2009 hearing.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran's current service-connected disabilities include 
panic disorder with agoraphobia, rated as 100 percent disabling; 
residuals of a left tibia fracture with ankylosis of the left 
ankle, rated as 40 percent disabling; a low back strain, rated as 
20 percent disabling; left hammertoes, rated as 10 percent 
disabling; and residuals of a right elbow fracture, rated as 
noncompensably disabling.

2.  The Veteran requires the regular care or assistance to 
protect against dangers in his daily environment due to his 
service-connected acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the need 
for regular aid and attendance of another person have been met.  
38 U.S.C.A. §§ 1114, 1502, 1521 (West 2002); 38 C.F.R. §§ 3.102, 
3.350, 3.351, 3.352 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In light of the Board's favorable decision 
granting the Veteran's claim, the Board finds that all 
notification and development action needed to fairly adjudicate 
the appeal has been accomplished.

SMC Criteria

SMC is payable to a veteran who by reason of service-connected 
disability is permanently bedridden, blind in both eyes, or so 
helpless as to be in need of regular aid and attendance.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be afforded consideration in 
determining whether a veteran is in need of regular aid and 
attendance of another person: the inability of a veteran to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; inability 
of a veteran to feed himself through the loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to protect a 
veteran from the hazards or dangers incident to his daily 
environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal functions 
which a veteran is unable to perform should be considered in 
connection with her condition as a whole.  It is only necessary 
that the evidence establish that a veteran is so helpless as to 
need regular aid and attendance, not that there is a constant 
need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 
222, 224 (1996) (holding that at least one factor listed in § 
3.352(a) must be present for a grant of SMC based on the need for 
aid and attendance).

"Bedridden" will be that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure will not 
suffice.  38 C.F.R. § 3.352(a).

The Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  
A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF of 
31 to 40 signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood (e.g., 
where a depressed man avoids friends, neglects family, and is not 
able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he is entitled to SMC as he is unable 
to protect himself from the hazards or dangers incident to his 
daily environment due to the severity of his service-connected 
psychiatric disorder.

A November 1994 private hospitalization summary reflects that the 
Veteran had denied self-infliction of wounds to his bilateral 
wrists and forearms.  He had claimed to have sustained these 
wounds when he accidentally fell on the floor.  An admission 
diagnosis of affective disorder (bipolar) was made.  The provider 
opined that hospitalization was required as the Veteran was 
threatening harm to himself and others.

A November 1998 VA hospitalization summary shows that the Veteran 
was admitted following a suicide attempt.  He had superficially 
slashed his forearms multiple times following the death of his 
brother.

Paranoia, suicidal ideations and homicidal ideations of bombing a 
VA facility were reported in a January 2004 VA treatment note.

An October 2007 VA aid and attendance examination reflects the 
Veteran's reports that he was afraid to leave the house alone and 
that he preferred to stay at home.  He did not do anything at 
home other than watch his son, watch television and stay in bed.  
He was able to perform all functions of self-care and his 
imbalance occasionally affected his ability to ambulate.  His 
mental illness affected his ability to protect himself from the 
daily environment as "sometimes he [did not] know what he [was] 
talking about."  He ambulated using a cane and only walked 
within his home.  His best corrected vision was not 5/200 or 
worse bilaterally.  The examiner opined that the Veteran was 
relevant in his answers and exhibited good judgment during the 
examination.  

Suicidal ideations were reported in a December 2007 VA treatment 
note.  Daily suicidal thoughts and homicidal ideations were 
reported in a February 2008 VA treatment note.

A February 2008 private psychiatric opinion from Dr. B. A. 
indicated that the Veteran had been treated for bipolar disorder 
for approximately 15 years.  He was unable to work, had poor 
functioning, was unable to participate in good relationships with 
people, was temperamental with explosive anger outbursts and had 
poor impulse control with poor judgment.  His symptoms were 
severe and debilitating such that he could not sustain and 
maintain any work or job.  Chronic and severe panic attacks made 
him incapacitated to work and to interact with people.  Poor 
hygiene and self-care were noted.  His speech was loud, 
garrulous, fast and showed irrelevancies.  He denied perceptual 
disturbances but with grandiose delusions.  Although fully 
oriented, the Veteran had no insight to his illness, was easily 
distracted, had flight of ideas, and had poor concentration.  
Diagnoses of bipolar disorder and panic disorder with agoraphobia 
were made and a GAF of 40 was assigned.  The examiner opined that 
it was highly recommended that the Veteran have aid and 
attendance due to his low GAF and the severity and chronicity of 
his illness.  A guardian should be supervising the Veteran's 
condition, assisting him with his daily needs and his use of 
medications to improve his quality of life.

An August 2008 opinion from the Veteran's treating VA 
psychiatrist, Dr. E. R., indicated that the Veteran had violent 
thoughts and violent tendencies.  He also experienced suicidal 
tendencies, depression and unstable moods that had been 
aggravated by his brother's recent death.  Due to his service-
connected disabilities, in particular his psychiatric disorder, 
the Veteran was advised to have an attendant at all times.  

A second August 2008 opinion from Dr. E. R. indicated that the 
Veteran required an attendant at all times due to his various 
service-connected disabilities.

An August 2008 private discharge summary noted that the Veteran 
had been admitted due to a burn.  He reported that he was burning 
dried leaves from his backyard using gasoline when there was a 
sudden burst of flames.  He sustained first degrees burns on his 
neck, upper extremity and lower extremity as well as second 
degree burns on his chest.  The treating physician opined that 
his behavior of burning leaves using gasoline could be linked to 
his diagnosed bipolar disorder as the recent death of his brother 
could have triggered a depressive component of his condition, 
resulting in his act of arson.  The physician opined that no 
"person in his right mind would use gasoline in burning dried 
leaves."  Revaluation of his mental state by his psychiatrist 
was recommended.

Suicidal and homicidal ideations were reported in an October 2008 
VA treatment note.

A November 2008 treatment summary from his private psychiatrist, 
Dr. B. A., indicated that the Veteran had been hospitalized for 
self-inflicted burns in August 2008.  He had revealed that he was 
saddened when his brother had died, that he also wanted to die 
and that he had poured gasoline over himself.  He reported that 
he still wanted to die in his sleep and not wake up anymore.  
Judgment and abstract thinking were poor.  Diagnoses of bipolar 
depression and bipolar disorder were made and a GAF of 40 was 
assigned.  The psychiatrist "very highly recommended" aid and 
attendance to ensure the Veteran's safety due to his high suicide 
risk.  He had no capacity to sustain or maintain any job or work.  
He required an assistant to cater to his needs and to help him 
with his daily activities.

A December 2008 e-mail from a VA nurse acting clinic manager 
indicated that she had spoken to Dr. E. R. about this case.  The 
August 2008 letter was written as the Veteran was severely 
depressed with suicidal ideations and gestures.  She had seen the 
Veteran in October 2008 and noted that his condition had improved 
and that he did not require an attendant.  The need for an 
attendant, particularly when related to depression and 
suicidality, was a dynamic condition that changes.  The Veteran's 
private psychiatrist had wanted him hospitalized due to his 
suicidal gestures, but he had refused, and the lack of forced 
hospitalization suggests that he did not need any attendant with 
him at all times.  Dr. E. R. had advised the Veteran to have an 
attendant, i.e., a person with him, due to his own poor judgment 
and lack of self-control.  This recommendation for an attendant 
was not the same as described in VA's aid and attendance benefit 
and was an issue in the Philippines as attendants were common 
there.

A January 2009 VA aid and attendance examination, performed by 
Dr. A. D. noted that the Veteran was often talkative, 
argumentative and went into manic-hyperactive states due to his 
bipolar disorder.  The examiner noted that the Veteran's 
cognitive skills remained intact during the examination.  A 
diagnosis of bipolar mood disorder with psychotic features was 
made.  Following this examination and a review of the Veteran's 
claims file, the examiner opined that the Veteran's service-
connected panic disorder "does not cause[] or require the aid 
and attendance of another person in the performance of his 
activities of daily living."  In support, the VA examiner noted 
that the Veteran's cognitive thought processes, as evidenced by 
the current psychological evaluation, the previous medical 
consultations and treatment records, have remained intact.  He 
was currently non-psychotic and functional at home, rendering him 
capable of self-care.  Acute psychiatric care was recommended 
during periods of behavioral disturbances and confinement in a 
hospital facility would prove to be more beneficial that 
providing him with an attendance in the long run and it may even 
be detrimental for the Veteran's functional state for him to 
become dependent on another individual for his own personal care.

Private psychological testing conducted in January 2009 revealed 
borderline to low average intelligence, adequate structured 
reality testing and variable unstructured reality testing.  
Impulse control was poor, psychological insight was fair, 
manifest depression was marked and the anxiety index was 
moderate.  There were transient suicidal ideations, but psychotic 
features were absent during testing.

A June 2009 private opinion from Dr. E. G. indicated that the 
Veteran had loud and hyper-productive speech.  His mood was 
dysphoric; his effect was restricted.  He was highly suicidal.  
The psychiatric diagnoses included bipolar depression and bipolar 
disorder.  The physician noted that the Veteran's psychiatric 
disorder would not improve and might progressively worsen.  Aid 
and attendance was required to assist the Veteran in performing 
his basic tasks and to provide safety and protection due to his 
high suicidal risk.

In a June 2009 statement, the Veteran detailed his 
institutionalization for 30 days in 1997.  His personal 
psychiatrist at the time was Dr. A. D., the examiner who 
conducted the January 2009 VA examination.

During a September 2009 hearing, the Veteran's representative 
stated that the author of the January 2009 VA opinion had 
committed the Veteran to a mental institution about ten years ago 
in the private sector due to a suicide attempt.  The Veteran 
underwent electro-shock therapy sessions during his 
hospitalization.  He was unable to take his prescribed 
medications, was not safe in the kitchen, and required someone to 
ensure that he did not harm himself or others.  The 
representative stated that he had personally known the Veteran 
for several years and that his behavior was often erratic.  The 
Veteran testified that he specifically remembered the VA examiner 
and that the electro-shock therapy performed during his 
hospitalization had ruined his life.

Analysis

SMC is warranted when a veteran is permanently bedridden, blind 
in both eyes or so helpless as to be in need of regular aid and 
attendance due to service-connected disabilities.  See 38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  One factor in 
determining the need for regular aid and attendance includes 
whether a veteran is able to protect himself from the hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

The Veteran has not alleged, and the evidence of record does not 
establish, that he was permanently bedridden or blind in both 
eyes.  Consideration will therefore be limited to whether the 
Veteran is able to protect himself from the hazards or dangers 
incident to his daily environment.

Suicidal and homicidal ideations were noted throughout the course 
of this appeal.  Moreover, the Veteran attempted suicide in 
August 2008.  In February and November 2008 opinions, his private 
psychiatrist indicated that an attendant was necessary to ensure 
that the Veteran took his prescribed medications and to ensure 
his safety.  His treating VA psychiatrist found that an attendant 
was required due to the Veteran's suicide risk in an August 2008 
opinion and a private physician concurred with this assessment in 
a June 2009 opinion.  The October 2007 VA examiner did not offer 
an opinion regarding the Veteran's need for aid and attendance.

A December 2008 e-mail from the VA nurse purportedly documented 
her conversation with Dr. E. R. and suggested that aid and 
attendance as defined by VA was not what his treating 
psychiatrist had intended to recommend in her opinion.  The Board 
notes, however, that Dr. E. R. did not withdraw or otherwise 
clarify her August 2008 opinion.  The January 2009 VA examiner 
failed to address the Veteran's August 2008 suicide attempt and 
the alleged past clinical relationship he had with the Veteran.  
An opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 179, 180 (1993).  The Board is therefore 
affording little, if any weight, to the January 2009 VA opinion.

Based on the above, the Board finds that the evidence is at least 
in equipoise as to whether the Veteran needs regular aid and 
attendance to protect him from the hazards or dangers incident in 
his daily environment due to his service-connected 
disability(ies).  Resolving all doubt in the Veteran's favor, 
entitlement to SMC based upon the need for regular aid and 
attendance is therefore granted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.







(CONTINUED ON NEXT PAGE)
ORDER

SMC based upon the need for the regular aid and attendance of 
another person is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


